PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/231,342
Filing Date: 21 Dec 2018
Appellant(s): Oakes et al.



__________________
Daniel J. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 06/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1, 2, 5, 6, 8-14, and 18-26 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2006/0074390 A1 to Price et al. (“Price”) in view of JP 08011934 A to Inaba (“Inaba”), and further in view of U.S. Patent No. 5,325,992 to Koller (“Koller’’.)

(2) Response to Argument
As a preliminary matter, the Appellant argues (on page 6 of the Appeal; top section) “that the Examiner has already conceded that the quote above regarding the pulling force in Price is factually false. In the related appeal in Application No. 16/231,360, the Examiner stated that “Price in view of Inaba do not specifically disclose the nozzle is configured such that a pulling force required to pull one of the cutlery packets through the elastomeric material of the nozzle is greater than a tensile force required to separate adjacent cutlery packets.” Office Action of May 19, 2021 at 5. The Applicant thus requests that the Board take the Examiner at his word.”  
In response, the Application No. 16/231,360 is a continuation of application 14/336,733 and for the record, claims an apparatus “a nozzle assembly for dispensing wrapped cutlery” not a specific method such as “a method for dispensing wrapped 

The appellant further argues “the Applicant respectfully submits that Price and Koller both suffer from the same deficiency. Specifically, each of these references describes using friction to separate adjacent sheets as opposed to the ability of the elastomeric material to resist flexion or expansion. Such resistance clearly is not the same function as enhancing friction or drag.”
	In view of the Examiner claim 1 is rejected as wherein Price discloses a method for dispensing wrapped articles (98; Figure 14), the method comprising:
providing an article dispenser (80; Figure 1) comprising a nozzle assembly (90) and a wrapped article band (106; Figure 16), wherein the wrapped article band (106; Figure 16) comprises a plurality of article packets (28;100; Figure 11 and 16) separably connected (connection 34) to one another in a serial manner (see serial configuration; Figure 16) by a zone of weakness (34; Figure 14); and
dispensing the article packets (100) through the nozzle assembly (90; as shown in Figure 3);

wherein a pulling force required to pull the second cutlery packet (front portion of the articles 58; Figure 3) completely through the flexible nozzle assembly (90) is greater than a tensile force required to separate the first cutlery packet from the second cutlery packet (exiting packets are separated while exiting the nozzle; Para. [0085]).

Price does not disclose the articles to be dispensed as being usable cutlery.

Inaba discloses a method for packaging for food utensils (Figure 7) wherein articles to be dispensed are individually wrapped cutlery in the form of a separable band and wherein the cutlery utensil comprises a larger width head and a smaller width handle (see dimension of article 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price to have included the articles to be dispensed as being individually wrapped cutlery in the form of a separable band as taught by Inaba because wrapped cutlery would provide a utensil to a user in an improved sanitary condition. 


Koller discloses a bag dispensing apparatus (1; Figure 1) wherein the nozzle assembly (10; figure 5) comprises an elastomeric material (flexible material such as rubber or synthetic; Col. 4 line 16; rubber is an elastomeric material) and wherein the articles are pulled completely through the elastomeric material of the nozzle.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba to have included the nozzle assembly of Price as comprises an elastomeric material as taught by Koller because an elastomeric material nozzle would return to its original shape after being deformed by the articles passing through the nozzle thus assuring same frictional properties are retained as each of the articles are passed through the nozzle.

	The Appellant argues the cited references of Price and Koller each describes using friction to separate adjacent sheets as opposed to the ability of the elastomeric material to resist flexion or expansion therefore in view of the Appellant the references do not read of the claims. 
The Appellant suggests Price and Koller dispensing nozzles apertures use friction or drag to separate the articles from the dispenser.  On this point, the Examiner agrees, the functioning of the dispenser nozzle aperture resulting in separating articles is from the friction experienced by the articles being withdrawn through the nozzle 
The Appellant argues the nozzle assembly of the invention comprises an elastomeric material and the elastomeric material resists flexion or expansion, which creates a tensile force required to separate the first cutlery packet from the second cutlery packet. The Appellant suggests friction between the article band being pulled and the nozzle assembly play no roll in separating the articles of the applicant invention.
Appellant’s specifications disclose the separating mechanism “as a result of the nozzle 112 resisting flexion or expansion,” in Paragraph [0056] of the specifications.  The specifications do not provide any additional reading as what is in flexion or expansion of the elastomeric nozzle assembly that provide the tensile force required to separate the articles however the Appellant argues in the Appeal Brief that it’s not friction or drag.  In Merriam-Webster dictionary online, the words flexion and expansion are defined as:
flexion:  the act of flexing or bending
	expansion:  the act or process of expanding

bends and flexes upwards as shown in Figure 1, wherein the portion of the nozzle 90 is shown to bend upwards toward the direction of articles extraction away from the center of 90. Furthermore, the opening of the nozzle assembly expands to allow the larger sized articles to exit through the aperture and allow the flexible panel member to return to it’s original shape after dispensing.  Thus, the cited references of Price and Koller disclose the nozzle assembly comprised of an elastomeric material and experiences both flexion and expansion as argued.
The Appellant also argues the relied upon references of Price and Koller discloses only the use of friction as a force which separates the articles and the Appellant’s nozzle assembly, makes use of the elastomeric material and the flexion or expansion to separate the articles.  Thereby, arguing the nozzle assembly of the Appellant make no use of the friction but only the flexion or expansion of the elastomeric material results in creating a grip on the articles being pulled, wherein the pulling force required to pull the second article is greater than a tensile force required to separate the first article form the second article.  In view of the Examiner, the natural world comprises friction, whenever two elements rub against each other the resistance experienced against the motion is the result of friction, for brevity. Appellant’s elastomeric nozzle assembly is a nozzle assembly comprised of a rubber like material by definition. If no 
In response to Appellant’s arguments that Price and Koller disclose resistance resulting from enhancing friction as opposed to the Appellant’s nozzle assembly comprised of an elastomeric material using the flexion or expansion for resulting in the pulling force as being greater than the tensile force between the articles, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
     
                                                                                                                                                                                                   Conferees:

/SUE LAO/
Primary Examiner


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.